Citation Nr: 0127068	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-12 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hysterectomy.

2.  Entitlement to an increased rating for hyperthyroidism, 
currently rated as 10 percent disabling.  

3.  Whether the claim for benefits received in January 1986 
was abandoned.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1982 to February 
1985.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Houston, Texas, (hereinafter RO).  The case was 
remanded by the Board in April 2001, and the development 
requested therein has been substantially accomplished.  
Service connection for post-traumatic stress disorder was 
granted following the Board's remand, and this issue is thus 
no longer on appeal.  
 

FINDINGS OF FACT

1.  The veteran does not have a current disability associated 
with a hysterectomy that is etiologically linked to in-
service symptomatology or pathology.  

2.  The veteran, without good cause, failed to report to a VA 
endocrine disease examination scheduled in May 2001 to assess 
the severity of the disability attributable to 
hyperthyroidism.  

3.  The veteran, without good cause, failed to reply to a 
letter sent by the RO to her last known address of record in 
May 1986 requesting medical information to support her claim 
for VA benefits received in January 1986; this claim was 
therefore abandoned. 

CONCLUSIONS OF LAW

1.  Residuals of a hysterectomy are not the result of a 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001). 
 
2.  The claim for a rating in excess of 10 percent for 
residuals of hyperthyroidism is denied for failure to report 
to a VA endocrine disease examination scheduled for May 2001.  
38 C.F.R. § 3.655 (2001).

3.  The claim for VA benefits received in January 1986 was 
abandoned.  38 C.F.R. § 3.158 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

As noted by the Board in the April 2001 remand, there has 
been a significant change in the law during the pendency of 
this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and implementing regulations 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Following the 
April 2001 remand, the veteran was notified of the provisions 
of the VCAA by letter dated in May 2001, and the Board finds 
that the VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The veteran was notified of the evidence required 
for a grant of his claim by the May 2001 letter referenced 
above, as well as by rating action, statement of the case and 
supplemental statements of the case.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
the service medical records, private medical records, and the 
VA gynecological examination and opinion requested in the 
April 2001 remand has been obtained by the RO, and there is 
no specific reference to any other pertinent records that 
need to be obtained.  As will be described below, the RO 
scheduled the veteran for an examination to assess determine 
the severity of hyperthyroidism, but she failed to report for 
the examination, and there is nothing to suggest that the RO 
did not properly inform her of the time and place of this 
examination.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Service connection for Residuals of a Hysterectomy

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Briefly summarizing the pertinent evidence of record, the 
service medical records reflect treatment for vaginitis on 
more than one occasion in 1982.  An "apparent" enodid cervix 
was shown in July 1983, and a pap smear taken at the time 
showed no malignancy.  A pap smear conducted in July 1984 was 
also negative, and no significant gynecological problems 
during service thereafter were demonstrated.   

No additional pertinent evidence is of record until reports 
from a hysterectomy and bilateral salpingo-oophorectomy 
performed in December 1995.  Preoperative diagnoses at that 
time included dysfunctional uterine bleeding, pelvic 
congestion syndrome, an enlarged uterus and mild 
endometriosis.  The diagnoses upon discharge were pelvic 
pain, dysfunctional bleeding, pelvic congestion syndrome, 
adenomyosis and endometriosis.  However, the postoperative 
recovery was assessed as "spectacular," and the veteran was 
discharged the day after the surgery.  

The veteran has contended in written argument and sworn 
testimony presented at an October 1999 hearing that there was 
a medical "nexus" between in-service vaginitis and the 
medical conditions which necessitated the surgery described 
above.  She also contends that the hysterectomy was the 
result of improper in-service treatment for gynecological 
problems.  There is "positive" evidence supporting these 
assertions in the form of opinions supplied by private 
physicians.  However, the VA medical opinions in this regard 
are "negative" to the extent that they have found no 
etiologic relationship between service and the 1995 
hysterectomy or any current gynecological disability.  

The private medical evidence includes the following statement 
from a family practitioner, D. S., M.D. (Dr. S.) "This is to 
certify that the [veteran] has had a hysterectomy for 
fibroids which apparently was causing abdominal pains.  The 
was present when she was in the navy."  

Additional "positive" private clinical evidence is 
contained in an August 1999 statement from the veteran's 
treating physician, S. M. P., M.D. (Dr. P.).  He emphasized 
that he had "more than enough" experience to determine if 
there was a link between service and the post-service 
hysterectomy although he was no a specialist in the area of 
gynecology.  He said that he spoke to the veteran about her 
medical history, but it is unclear if he reviewed the 
veteran's medical records.  Dr. P. found a "strong 
association" between symptoms of "recurrent vaginitis and 
pelvic inflammatory disease" during service and the 
gynecological diagnoses made during the mid 1990s.  Another 
statement from this physician dated in October 1999 appeared 
to indicate that the clinical history had been read by this 
physician, and reference was made to vaginitis and "numerous 
complaints of pelvic pain" during service.  Dr. P. opined in 
this statement that the veteran suffered from Pelvic 
Inflammatory Disease (PID) during service.  He opined further 
that the veteran did not receive the proper treatment for 
this condition during service and "[c]onsequently, the PID, 
left untreated, led to Pelvic Congestion Syndrome."  This 
condition, as well as "subsequent consequences," were said 
by Dr. P. to have necessitated the hysterectomy.  Dr. P. also 
stated the veteran suffers from pelvic adhesions as a result 
of this surgery.  

The VA medical evidence of record includes a report form a 
July 1999 VA gynecological examination.  The physician who 
conducted this examination noted that he had reviewed the 
claims file, specifically finding "no unusual notations" 
regarding pelvic pain.  Upon physical examination, the 
surgical scars on the abdomen were well-healed and the 
abdomen was non-tender and soft with no organomegaly or 
masses.  The pelvic examination was entirely normal.  The 
impression was that the veteran had "bilateral pelvic pains,  
of unknown etiology, although adhesions secondary to prior 
surgery is a possibility."  He also found that none of the 
gynecological problems which led to the veteran's 
hysterectomy were "military related."  In summary, he 
emphasized there he did not find any "military-related" 
reason for he pelvic pain, and that it was more likely that 
the pelvic pain was due to adhesions formed following the 
1995 surgery.  

The veteran was afforded another VA gynecological examination 
in June 2001 as directed by the April 2001 remand.  This 
physician found that the pertinent in-service treatment was 
for "unspecified vaginitis," and that the veteran denied 
any in-service treatment for this condition other than what 
would be described as "sympathetic" treatment.  This 
physician reviewed the reports from the 1995 surgery, and 
concluded that the only diagnosis "substantiated" by the 
postoperative pathological findings was adenomyosis.  The 
examiner concluded that other than having pelvic pain, the 
veteran had no current problems.  By Report of Contact 
memorializing a July 2001 phone call, the physician who 
conducted this examination stated that it was "clear" that 
the veteran's hysterectomy was not the result of in-service 
gynecological problems, to include vaginitis. 

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

The VA nexus opinions have been based on a thorough review of 
the clinical history, and are supported by more comprehensive 
clinical findings than the private opinions of record.  More 
specifically, the opinion of Dr. S. does not contain any 
documentation that the clinical history was reviewed.  As for 
the opinions of Dr. P., he is not a gynecologist, and while 
he stated that he reviewed the clinical history, the 
characterization of the in-service clinical findings by this 
physician is not supported by the service medical records.  
These records, while reflecting some treatment for 
gynecological discomfort, do not reflect a condition as 
"chronic" as that described by Dr. P.  The VA physicians 
who examined the veteran have thoroughly reviewed the in-
service evidence, and have described the in-service findings 
as representing "no unusual notations" regarding pelvic 
pain (July 1999 gynecological examination) or nothing more 
than "sympathetic" treatment (June 2001 gynecological 
examination).  

As review of the service medical records reveals negative pap 
smears and scant objective clinical findings, the Board is in 
agreement with the VA physicians who did not find a chronic 
condition during service.  As a chronic in-service 
gynecological disability has not been demonstrated, the 
record must contain evidence of continuity of symptomatology.  
38 C.F.R. § 3.303(c).  There is no clinical evidence of 
treatment for gynecological symptoms from separation from 
service in 1985 until the surgery performed approximately 10 
years later, and to the extent the "positive" private 
clinical reports suggests such continuity, the Board has 
found the probative weight of this evidence to be overcome by 
the "negative" VA nexus opinions.  In short, the Board has 
reviewed the evidence contained in the claims file as 
summarized above, and concluded that the weight of the 
"negative" evidence, principally the VA nexus opinions, 
exceeds that of the "positive" private nexus evidence.  
Accordingly, the claim for service connection for residuals 
of a hysterectomy must be denied.  Gilbert, 1 Vet. App. at 
49.  

II. Increased rating for Hyperthyroidism

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as 
appropriate.  38 C.F.R. § 3.655(a). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  Id.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (emphasis added).

The Board concluded in its April 2001 remand that another VA 
examination was necessary to determine whether the veteran 
was more properly diagnosed with hyper or hypothyroidism, and 
to determine the severity of whichever disability the veteran 
suffered from.  Such an examination (endocrine diseases) was 
scheduled for May 21, 2001, but the RO has indicated the 
veteran failed to report for this examination.  

The fact that the veteran did appear for VA examinations 
shortly thereafter in June 2001 leads to the conclusion that 
the veteran would likely have been physically able to appear 
to the May 2001 examination.  Most importantly, the veteran 
has not submitted any evidence demonstrating "good cause" 
for her failure to attend the examination.  As will be 
discussed below, this was not the first failure of the 
veteran to attend a VA examination, and she was previously 
informed that failure to appear to an examination could 
result in negative consequences.  (See letters mailed to 
veteran by the RO in May 1986 and August 2000.)  Under these 
circumstances, the claim for an increased rating for 
hyperthyroidism must be denied for failure to report to a VA 
examination.  38 C.F.R. § 3.655.  

III. Whether the claim for benefits 
received in January 1986 was Abandoned.

Where evidence requested in connection with an original 
claim, a claim for an increase, or to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned, and benefits may not be paid earlier 
than the date of filing of a new claim.  38 C.F.R. § 
3.158(a).  

Where the veteran fails without adequate reason to respond to 
an order to report for VA examination within one year from 
the date of request and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  
38 C.F.R. § 3.158(b).  

As indicated in the April 2001 remand, the veteran's initial 
claim for service connection was received by way of VA Form 
21-526 received in January 1986.  By letter dated in May 
1986, the RO informed the veteran that it was processing her 
claim, but that she needed to submit additional evidence 
showing treatment for her claimed disabilities since the time 
of her discharge from service.  This notice was sent to the 
same address listed by the veteran on the January VA Form 21-
526, and was the last known address of record.  She was also 
informed by letter sent to her last known address of record 
later in that month that arrangements were being made for her 
physical examination.  This letter informed her that failure 
to report for this examination without adequate reasons would 
result in the disallowance of her claim.  A May VA Form 21-
2507 indicates that the veteran failed to report to an 
examination scheduled in May 1986.  Moreover, the medical 
evidence requested by the RO was not received within one year 
of the May 1986 request.  

In written contentions, including some received most recently 
at the Board in November 2001, the veteran has essentially 
contended that her failure to prosecute her claim in 1986 was 
not the result of her "abandoning" her claim, but the 
product of a failure by the VA to properly communicate with 
her.  She has indicated that she never received the notices 
referenced above, as she moved shortly after her application 
for VA benefits was filed in January 1985.  However, the 
record reflects that the letters requesting additional 
information and informing her of the arrangements for 
examination in May 1986 were sent to her last known address 
of record.  Moreover, there is a presumption of regularity 
that applies to the official acts of VA employees, and the 
veteran's bare assertions concerning alleged failures by VA 
officials to properly assist her are insufficient to overcome 
this presumption.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Also, with respect to difficulties associated with 
contacting the veteran due to a change of address "it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown 5 Vet. App. 262 (1993).  

The Board finds that the veteran has failed to provide 
adequate reasons as to her failure to timely submit the 
medical information requested in May 1986, or to attend the 
VA examination scheduled in that month.  Therefore, the Board 
must find that the claim filed in January 1986 was abandoned 
under the provisions of 38 C.F.R. § 3.158.  
 
ORDER

Entitlement to service connection for residuals of a 
hysterectomy is denied. 

Entitlement to a rating in excess of 10 percent for 
hyperthyroidism is denied. 

The claim for benefits received in January 1986 was 
abandoned.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

